DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/30/2019 and 6/16/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to because of the following minor errors: 
In Fig. 7a, reference numerals 210A, 210B, 210D and 210E each lack either an indicator line or arrow to designate their associated structure;
In Fig. 7b, reference numerals 210D and 210E each lack either an indicator line or arrow to designate their associated structure;
In Fig. 7c, reference numerals 210D and 210E each lack either an indicator line or arrow to designate their associated structure;
In Fig. 10, reference numeral 210A lacks either an indicator line or arrow to designate the associated structure; and
In Fig. 21, reference numeral 210A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for containing legal phraseology such as multiple instances of the term “said”.  Appropriate correction is required.

Claim Objections
Claims 1-23 are objected to because of the following informalities:  
Claim 1 (and thereby dependent claims 2-22) has rough grammar in lines 3-4 at “said spring plate has a first spring plate end provides a first spring plate clamping surface”, an amendment such as or similar to “said spring plate has a first spring plate end providing a first spring plate clamping surface” or “said spring plate has a first spring plate end comprising a first spring plate clamping surface” will moot this minor objection;  
Claim 4 has rough grammar in lines 2-3 at “a second spring plate end opposing said first spring plate end provides”, an amendment such as or similar to “a second spring plate end opposing said first spring plate end providing” will moot this minor objection;  
Claim 7 has rough grammar in lines 1-2 at “wherein the clamping head extending laterally along a handle of an epilator”, an amendment such as or similar to “wherein the clamping head extends
Claim 10 has rough grammar in lines 1-2 at “wherein the clamping head extending horizontally along a handle of an epilator”, an amendment such as or similar to “wherein the clamping head extends horizontally along a handle of an epilator” will moot this minor objection;  
Claim 11 has rough grammar in lines 1-2 at “wherein at least one of said spring plate is biased”, an amendment such as or similar to “wherein at least one of said spring plates is biased” will moot this minor objection;  
Claim 12 has rough grammar in lines 1-2 at “wherein at least one of said spring plate is biased”, an amendment such as or similar to “wherein at least one of said spring plates is biased” will moot this minor objection;  
Claim 13 (and thereby dependent claims 14-19) has rough grammar in line 10 at “a base member surface on which has an actuating portion”, an amendment such as or similar to “a base member surface having an actuating portion” will moot this minor objection;  
Claim 14 (and thereby dependent claim 16) has rough grammar in lines 1-2 at “the actuating portion is an axial protrusion protruded from”, an amendment such as or similar to “the actuating portion is an axial protrusion protruding from” will moot this minor objection;  
Claim 16 has rough grammar in lines 1-2 at “wherein said first actuator end adjacent to each end of each said spring plate of said first clamping unit”, an amendment such as or similar to “wherein each of said first actuator ends is disposed adjacent to one of said respective first spring plate ends 
Claim 17 has rough grammar in lines 1-2 at “wherein said first actuator end adjacent to each end of each said spring plate of said first clamping unit”, an amendment such as or similar to “wherein each of said first actuator ends is disposed adjacent to one of said respective first spring plate ends 
Claim 18 has rough grammar in lines 1-2 at “wherein said second actuator end extending through said plurality of actuator apertures of said end plate”, an amendment such as or similar to “wherein each of said second actuator ends extends through one of said plurality of actuator apertures of said end plate” will moot this minor objection;  
Claim 19 has rough grammar in lines 1-2 at “wherein said first actuator end extending through said plurality of actuator apertures of said end plate”, an amendment such as or similar to “wherein each of said first actuator ends extends through one of said plurality of actuator apertures of said end plate” will moot this minor objection;  
Claim 20 has rough grammar in line 8 at “said middle plate have a first middle plate surface”, an amendment such as or similar to “said middle plate having
Claim 23 has rough grammar in line 4 at “has a first spring plate end provides”, an amendment such as or similar to “has a first spring plate end providing” will moot this minor objection; and  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Martinez (US 2008/0045975).
Sanchez-Martinez discloses (see Figs. 1-4 and 7; i.e. the device of Figs. 1-4 having the spring configuration of Fig. 7) an epilation device (1, Fig. 1) comprising the following claim limitations:
(claim 1) a first clamping unit including at least two spring plates (11, Fig. 7) arranged adjacent to each other on a plane traversing an axis of rotation of a stopper plate (10, Fig. 7), each said spring plate (11) has a first spring plate end (i.e. plate 11 end with wings shown at outer perimeter of disc 10 in Fig. 7) provides a first spring plate clamping surface, wherein the first clamping unit does not engage with any coil spring (springs 14 are leaf springs, not coiled springs; see Fig. 7); said stopper plate (10) is adjacent to said first clamping unit and having a stopper plate clamping surface (12, Fig. 7) opposing said 
(claim 2) wherein each said spring plate (11) is made of metal (see claim 16; [0011]; [0025]);
(claim 3) wherein said stopper plate (10) is made of plastic (see claim 17; [0011]; [0025]);
(claim 6) wherein said two spring plates (11) intersect orthogonally to each other (as shown in Fig. 7, adjacent spring plates are perpendicularly disposed and their longitudinal axes orthogonally intersect);
(claim 7) wherein the clamping head (3, Fig. 1) extending laterally along a handle (2, Fig. 1) of an epilator (1, Fig. 1) (as shown in Fig. 1; head 3 laterally extends from the longitudinal axis of the handle 2);
(claim 12) wherein at least one of said spring plate (11) is biased to enable said first spring plate clamping surface (i.e. outer end of plate 11) thereof to disengage with said stopper plate clamping surface (12, Fig. 7) to open said first space (as shown in Fig. 4; [0026]; spring plate 11 clamp surface expressly pre-stressed away from stopper plate clamping surface 12);
(claim 13) further comprising an actuating unit having a plurality of actuators (18, Figs. 2-4), each of said plurality of actuators (18) has a first actuator end (i.e. end opposing head 19 in Fig. 3) pointing towards said stopper plate clamping surface (12) and a second actuator end (19, Fig. 3) opposing said first actuator end (as shown in Fig. 3), each of said plurality of actuators (18) being arranged along said axis of rotation (as shown in Figs. 2-3); an end plate (i.e. plate having gear 8 disposed thereon, as shown in Figs. 2-3) being arranged coaxially with said stopper plate (10) (as shown in Figs. 2-3), wherein said end plate has a plurality of actuator apertures corresponding to said plurality of actuators (18) to allow respective said plurality of actuators (18) extending through said end plate (as shown in Fig. 2, rods 18 expressly shown passing through recesses in the end plate having gear 8 thereon); a base member (20, Fig. 2) being arranged coaxially with said stopper plate (10) (as shown in Fig. 2), said base member (20) has a base member surface (i.e. surface facing rod 18) on which has an actuating portion (i.e. surface 
(claim 14) wherein the actuating portion is an axial protrusion (21, Fig. 2) protruded from said base member surface (i.e. surface facing rod 18) towards said stopper plate clamping surface (12) (as shown in Fig. 2; [0027]-[0030]; roller 21 extends toward stopper clamping member surface 12 to actuate rod 18 to its clamp closing position);
(claim 15) wherein the actuating portion is a recess on said base member surface (i.e. surface facing rod 18) (as shown in Fig. 2; [0027]-[0030]; roller 21 extends toward stopper clamping member surface 12 thereby providing recessed valleys between adjacent rollers 21 wherein rods 18 entering the recessed valleys actuate the rods 18 to their clamp opening position);
(claim 16) wherein said first actuator end (i.e. end opposing head 19 in Fig. 3) adjacent to each end of each said spring plate (11) of said first clamping unit (as shown in Figs. 2 and 4), when said stopper plate (10) rotates about said axis of rotation, said plurality of actuators (18) also rotate about said axis of rotation, said second actuator end (19, Fig. 3) of each of said plurality of actuators (18) take turn to push said axial protrusion (21) to move towards said stopper plate clamping surface (12) to close said first space (as shown in Fig. 2 and 4; [0029]; when head end 19 of the rods 18 engage a roller 21, the 
(claim 17) wherein said first actuator end (i.e. end opposing head 19 in Fig. 3) adjacent to each end of each said spring plate (11) of said first clamping unit (as shown in Figs. 2 and 4), when said stopper plate (10) rotates about said axis of rotation, said plurality of actuators (18) also rotate about said axis of rotation, said second actuator end (19, Fig. 3) of each of said plurality of actuators (18) take turn to enter into said recess to move away said stopper plate clamping surface (12) to open said first space (as shown in Fig. 2 and 4; [0029]-[0030]; when head end 19 of the rods 18 disengages a roller 21 and the head enters a recess/valley between roller 21, the opposed first actuator end of the rod 18 is no longer moved into contact clamping element 11 and the rod 18 moves back to its clamp open position);
(claim 18) wherein said second actuator end (19, Fig. 3) extending through said plurality of actuator apertures of said end plate (i.e. plate having gear 8 disposed thereon, as shown in Figs. 2-3) (as shown in Figs. 2-3, head 19 of rod 18 passes through actuator apertures of the end plate to contact the rollers 21 and recesses of journal 20);
(claim 19) wherein said first actuator end (i.e. end opposing head 19 in Fig. 3) extending through said plurality of actuator apertures of said end plate (i.e. plate having gear 8 disposed thereon, as shown in Figs. 2-3) (as shown in Figs. 2-4, first actuator end of rods 18 passes through actuator apertures of 
(claim 23) An epilator comprising a clamping head (5, Fig. 2) and an actuating unit (18,20,21; Fig. 2), wherein the clamping head having a first clamping unit including at least two spring plates (11, Fig. 7) arranged adjacent to each other on a plane traversing an axis of rotation of a stopper plate (10, Fig. 7) (as shown in Figs. 1-4 and 7), each said spring plate (11) has a first spring plate end (i.e. plate 11 end with wings shown at outer perimeter of disc 10 in Fig. 7) provides a first spring plate clamping surface, wherein the first clamping unit does not engage with any coil spring (springs 14 are leaf springs, not coiled springs; see Fig. 7), said stopper plate (10) is adjacent to said first clamping unit and having a stopper plate clamping surface (12, Fig. 7) opposing said first spring plate clamping surface of each said spring plate (11) (as shown in Figs. 2-4 and 7; [0026]; [0029]-[0030]; [0034]; plates 11 and disc 10 are adjacently disposed and their respective clamping surfaces move in a reciprocating motion towards and away from each other), a first space is formed between said first spring plate clamping surface of each said spring plate (11) and said stopper plate clamping surface (12) for clamping hair (as shown in Figs. 2-4 and 7 (best shown in Fig. 4); [0026]; [0029]-[0030]; [0034]; plates 11 and disc 10 are adjacently disposed and their respective clamping surfaces move in a reciprocating motion towards and away from each other); the actuating unit having a plurality of actuators (18, Figs. 2-4) being arranged along said axis of rotation (as shown in Figs. 2-3), each of said plurality of .

Allowable Subject Matter
Claims 4-5, 8-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 4, 10-11 and 20-22 are subject to claim objections, as set forth above, that must be resolved before these claims can be allowable if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Poran (US 2009/0182349).

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771